Citation Nr: 0728589	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  04-40 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for poliomyelitis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel



INTRODUCTION

The veteran served in the Air National Guard from November 
1953 to July 1955, and had active duty for training (ACDUTRA) 
from July 11, 1954 to July 25, 1954.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO) which denied service connection for 
poliomyelitis.  

The veteran testified at an April 2007 travel Board hearing; 
the hearing transcript has been associated with the claims 
file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that pursuant to VA's duty to assist, VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. § 
3.159(c)(4)(i) (2006).  A medical examination or medical 
opinion may be deemed necessary where the record contains 
competent medical evidence of a current diagnosed disability, 
establishes that the veteran suffered an event, injury or 
disease in service, and indicates that the claimed disability 
may be associated with the established event, injury or 
disease in service.  See Id.  

Board notes that the veteran's Air National Guard medical 
records are unavailable due to a fire. A letter from the Unit 
Historian and Air National Guard personnel records show that 
the veteran served on ACDUTRA from July 11, 1954 to July 25, 
1954.  During the April 2007 Board hearing, the veteran 
reported experiencing weakness and pain in his legs, neck, 
and shoulders during active duty and during his assignment in 
food service.  He also reported that he felt sick during his 
two week training in July 1954, but did not seek medical 
attention until approximately a month after he finished 
training.    

Medical evidence of record shows that the veteran was first 
seen on September 1, 1954 for backache and pain in the left 
leg.  He had a diagnosis of poliomyelitis in November 1954.  
In a December 2005 letter, Dr. L.J.L. stated that it was 
likely that the veteran acquired poliomyelitis during active 
duty from July 7, 1954 to July 25, 1954 and that he was 
hospitalized and diagnosed shortly thereafter in September 
1954 with poliomyelitis.  Although Dr. L.J.L. indicated that 
the veteran had incurred poliomyelitis during his two week 
period of ACDUTRA, he did not provide reasons and basis for 
his opinion.  Thus, the Board finds that a VA examination is 
necessary to determine if the veteran's poliomyelitis was 
likely incurred during his period of ACDUTRA.

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA make reasonable efforts to obtain relevant records 
that the claimant has adequately identified and authorized 
the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  
The veteran submitted a Social Security Administration (SSA) 
decision letter which granted disability benefits starting in 
January 1987.  The accompanying explanation of determination 
includes a list of medical records that purportedly were used 
to decide the claim.  SSA medical records have not been 
included in the claims file.  

SSA decisions are not controlling for VA purposes, but they 
are pertinent to the adjudication of a claim for VA benefits 
and VA has a duty to assist the veteran in gathering such 
records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-
372 (1992) (concluding VA has a duty to obtain SSA records 
when it has actual notice that the veteran was receiving SSA 
benefits); See also Collier v. Derwinski, 1 Vet. App. 413 
(1991); Brown v. Derwinski, 2 Vet. App. 444 (1992).  
Additionally, the United States Court of Appeals for Veterans 
Claims (CAVC) has held that where SSA disability benefits 
have been granted, a remand to obtain SSA records is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-
88 (2002) (stating that "the possibility that the SSA 
records could contain relevant evidence . . . cannot be 
foreclosed absent a review of those records.").  Thus, the 
Board finds that a remand for all medical records held by SSA 
is necessary.  The RO should continue their efforts to obtain 
these records unless it is reasonably certain that they do 
not exist or that further efforts would be futile.

Accordingly, the case is REMANDED for the following action:

1. The RO should secure a release of 
information from the veteran for SSA 
records.  The RO should then request, 
from the SSA, all records pertinent to 
the veteran's claim for Social Security 
disability benefits as well as medical 
records relied upon concerning that 
claim.  If the search for such records 
has negative results, the RO should 
notify the veteran and place a statement 
to that effect in the veteran's claims 
file.  

If the RO is unable to obtain the medical 
records from the SSA, an attempt should 
be made to obtain the medical records 
directly from the health care providers 
listed in the attachment to the February 
1987 award letter which is of record 
including Dr. Ayer Bala (records dated 
January 22, 1987); Memorial Medical 
Center (records dated June 10-17, 1986 
and March 26-April 2, 1986); Dr. Julian 
D. Kelly, Jr. (records dated March 8, 
1978 through November 24, 1986); and Dr. 
Walter Beeson (records dated August 20, 
1981 through June 27, 1984).

2.   The veteran should be afforded a VA 
examination to within an appropriate 
specialty to determine if poliomyelitis 
was likely incurred during his confirmed 
period of ACDUTRA from July 11, 1954 to 
July 25, 1954.  The claims folder should 
be made available to the examiner for 
review before the examination.  The 
examiner should state whether it is at 
least as likely as not that the veteran's 
poliomyelitis incurred during ACDUTRA 
from July 11, 1954 to July 25, 1954.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.

The examiner should provide a complete 
rationale for his or her opinion with 
references to the evidence of record.  

3.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the CAVC for 
additional development or 


other appropriate action shall be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).



 
